SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
Plaintiff-Appellant Rubin George Weser appeals from the judgment entered in the United States District Court for the East*522ern District of New York (Dearie, J.) granting defendants-appellees’ motion for summary judgment. We affirm because Weser has failed to identify any error or abuse of discretion by the district court that warrants reversal or remand.
The judgment of the district court is hereby AFFIRMED.